Cohn, J.
(dissenting). The Wicks Law (Laws of 1939, chap. 927, § 2) requires an affirmative act by an alien employee, within six months after the act takes effect, evidencing his intention in good faith to become a citizen. The apparent purpose of the Legislature was to confer upon aliens in the employ of privately operated subway lines a privilege to continue in employment if the transit facilities are acquired by a public agency, upon qualifying themselves for citizenship. In filing his application expressing a desire to declare his intention to become a citizen in accordance with the Naturalization Law, appellant, in my opinion, complied with the statute. The expression “ shall have filed declarations of intention to become citizens ” was obviously not intended by the State lawmakers to be interpreted in the technical sense in which Congress would use such language in a naturalization statute.
The order should be reversed and the application should be granted to the extent of restraining respondents from dismissing the appellant.